Citation Nr: 0200024	
Decision Date: 01/02/02    Archive Date: 01/11/02

DOCKET NO.  96-33 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	 Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to July 
1975.  

This action was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1995 rating decision 
by the Indianapolis, Indiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied entitlement 
to an evaluation in excess of 10 percent for service-
connected post-traumatic stress disorder (PTSD).  

In a July 20, 2000, decision, the Board denied the veteran's 
appeal.  The veteran then appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court").  In a March 2001 Order, the 
Court vacated the Board's July 20, 2000, decision and 
remanded the matter to the Board for further action in light 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REMAND

As noted above, the Court has remanded this matter to the 
Board for further action in view of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA). Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
has also now issued final rules to amend adjudication 
regulations to implement the provisions of VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Where laws or 
regulations change after a claim has been filed or reopened 
and before the administrative or judicial process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or has permitted the 
Secretary of Veterans Affairs to do otherwise and the 
Secretary has done so.  See Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  

Review of the record reveals that the most recent psychiatric 
examination was conducted in January 1998 at the direction of 
a state court.  A VA psychiatric examination was conducted in 
October 1994.  The veteran is incarcerated.  In view of the 
fact that it has been over three and one-half years since the 
most recent examination and in recognition of the new 
assistance to the veteran provisions set forth in VCAA and 
implementing regulations, the Board believes that an effort 
must be made to further develop the record to allow for 
equitable review of the veteran's increased rating claim.  

With regard to the fact that the veteran is incarcerated, the 
Court has indicated that, even though incarcerated, a veteran 
should be accorded the same assistance as his fellow, non-
incarcerated veterans.  See Wood v. Derwinski, 1 Vet. App. 
406 (1991); Bolton v. Brown, 8 Vet. App. 185 (1995).  While 
VA does not have the authority under 38 U.S.C. § 5711 (West 
1991) to require a correctional institution to release a 
veteran so that VA can provide him the necessary examination 
at the closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him.  See Bolton v. Brown, 8 Vet. App. 
at 191.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should review the claims file 
and undertake all action necessary to 
comply with the Veterans Claims 
Assistance Act of 2000 and implementing 
regulations.  The RO's actions should 
include steps to obtain copies of any 
psychiatric treatment/examination records 
from the correctional facility where the 
veteran is now incarcerated.

2.  The veteran should then be afforded a 
VA psychiatric examination to determine 
the current severity of his service-
connected PTSD.  In view of the veteran's 
incarceration, consideration should be 
given to having the examination conducted 
by a fee-basis psychiatrist or by a VA 
psychiatrist at the correctional 
facility.  The RO's efforts in this 
regard should be documented for the 
claims file.  

It is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination as 
well as copies of both the pre-November 
7, 1996, and current versions of 
Diagnostic Code 9411.  The examiner 
should identify all associated 
symptomatology or manifestations of the 
veteran's service-connected PTSD to allow 
for evaluation under both pre-November 7, 
1996, rating criteria as well as current 
rating criteria.  If possible, the 
examiner should also report a Global 
Assessment of Functioning (GAF) score 
attributable to the veteran's PTSD.

3.  Following completion of the above, 
the RO should review the record and 
determine whether a rating in excess of 
10 percent is warranted for the veteran's 
PTSD under either the pre-November 7, 
1996, rating criteria for PTSD or current 
rating criteria.  The veteran and his 
representative should be furnished a 
supplemental statement of the case.  
After they are afforded an opportunity to 
respond, the case should be returned to 
the Board for appellate review.  

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




